Citation Nr: 1760531	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for stage II hypothermia.

3.  Entitlement to service connection for an eye disability, to include eye scratches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is not related to his active service.

2.  The Veteran has a possible current disability in pain residuals; however, the evidence does not establish an in-service incurrence or a nexus.

3.  The Veteran's mild vessel changes in his eyes are not related to active service, and he is not service-connected for hypertension, precluding a secondary theory of entitlement based on that condition.

4.  The Veteran's cataract is not related to active service.

5.  The Veteran's diagnoses of hyperopia and presbyopia are refractive errors and are not considered "diseases or injuries" eligible for service connection within the meaning of applicable legislation.

6.  The Veteran does not have scratches on his eyes. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  The criteria for service connection for stage II hypothermia have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for an eye disability, to include eye scratches, have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

I.  Low Back Disability

The Veteran seeks service connection for a low back disability.  For the reasons that follow, the Board finds service connection is not warranted.

The Veteran has a current diagnosis of a lumbosacral strain.  See, e.g., November 2013 VA examination report.

The Veteran's service treatment records (STRs) have been reviewed.  The October 1967 entrance examination does not note a back problem.  In December 1968, the Veteran sought treatment for low back pain.  An STR identified the condition as a low back strain.  The Veteran reported that his back had bothered him since Advanced Individual Training (AIT).  There was localized tenderness, but range of motion was normal and there were no muscle spasms.  An x-ray was requested, and the radiographic report identified the problem as "chronic low back pain since injury in AIT several months ago."  The x-ray did not reveal any significant abnormalities.  The January 1970 separation examination did not note a back problem.  On the Report of Medical History completed in conjunction with the separation examination, the Veteran marked "no" to "back trouble of any kind."

The evidence does not show the Veteran receives non-VA treatment for his back.  The Veteran has reported that he receives disability benefits from the Social Security Administration (SSA) due to his back; however, these records were requested an in a September 2013 response, the SSA indicated that all medical records had been destroyed.

A February 2004 VA treatment record shows that the Veteran reported experiencing chronic neck, back, and shoulder pain for the prior five years.  He reported that he was a locomotive engineer and was thrown around on this job.  He reported to receiving worker's compensation, and was told to either have surgery or retire; he picked the latter and retired.  Magnetic Resonance Imaging (MRI) and x-rays were performed and revealed compression of the C4-8 disc.

An August 2004 VA treatment record shows the Veteran reported a history of injury leading to C4-8 disc compression and chronic neck and shoulder pain for four years.  The Veteran also reported new onset of pain in the joints and back for the prior four months.  He reported feeling flu-like illness, meaning diffuse joint aches and a low back ache that started four months prior and was becoming progressively worse.

A June 2006 VA treatment record shows that Veteran experienced a dramatic worsening of neck and low back pain after a recent fall.  The same treatment record indicated that he had a history of chronic neck, shoulder and low back pain "since trauma in [approximately] 2001."  

In a May 2010 notice of disagreement, the Veteran wrote that his low back was injured in service and he was told by his doctor that it was a severe low back sprain that was chronic in nature.  He reported that he currently takes muscle relaxers and pain relievers for the condition.

The Veteran underwent a VA examination in November 2013.  He reported that he injured his low back in Germany in 1968 by lifting heavy cradles for rocket missiles.  He reported that he was prescribed muscle relaxers and 5 days of bed rest.  He reported that the pain has progressively worsened and he claims he has pain on a daily basis.  The examiner diagnosed a lumbosacral strain, and opined that the disability was less likely than not related to service.  The examiner reasoned that the Veteran's separation examination showed no back condition, and while more recent VA treatment records did show treatment for back pain, the chronicity of the back pain was not demonstrated by those records.  The examiner further reasoned that there was not enough evidence to support a relationship between the Veteran's current condition and his active service, and the examiner added that there was potential involvement from post-military occupations.

The Board finds the VA examiner's opinion to be persuasive because it considered the Veteran's current condition, his statements, and the prior evidence of record.  The Veteran's STRs did note a back condition, but it was not noted on examination at separation from service.  The Veteran also indicated no back trouble of any kind upon separation from service; this is affirmative evidence weighing against the existence of a condition at that point in time.  The medical evidence shows the first subsequent of back trouble to be in 2004 and the Veteran's statements indicated that there was involvement related to his job as a locomotive engineer.  Again in 2006, the Veteran indicated that he had experienced a fall and this appears to have exacerbated his low back condition.  The Veteran's is not competent to establish an etiological relation between his current condition and his active service, particularly where there is evidence of potential intercurrent causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The evidence weighs against a finding that the Veteran's current lumbosacral strain is related to service on a direct basis; there is no doubt to be resolved; service connection for a low back disability is not warranted.  The Board also notes that the Veteran's lumbosacral strain is not considered a "chronic" disability under VA regulations; therefore, the provisions of 38 C.F.R. §§ 3.303(b), 3.309(a) are not for application.

II.  Stage II Hypothermia

The Veteran seeks service connection for stage II hypothermia.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran contends that he suffered from hypothermia in Germany in 1970.  He was sent to work with the wrecker after his cold weather gear was already returned because he was scheduled to return home.  He reported that he was exposed to temperatures of 10 degrees to -10 degrees for approximately 12 hours.  He reported that his feet and rear were frozen to the operator's seat on the wrecker.  He reported that he was treated for blue extremities - feet, hands, ears, and nose.  He reported that this injury caused his capillaries and blood vessels to be damaged and not heal.  He reported that, as a result, any exposure to cold temperatures is extremely painful.

The Veteran's personnel records show that he was stationed in Germany and that he did work on a wrecker.  A review of the Veteran's STRs shows no complaints, treatment for, or diagnoses related to hypothermia or a cold injury.  The October 1967 entrance examination and January 1970 separation examination are also unremarkable for notations relating to such a condition.

The evidence does not indicate the Veteran receives private treatment for any related current condition.  The Veteran did report that he is in receipt of SSA disability benefits; however, he indicated that these disability benefits related to his low back injury.  It is also noted that the records were requested, and a September 2013 response from the SSA indicated that all medical records had been destroyed.  A review of the Veteran's VA treatment records does not show any complaints of, treatment for, or diagnoses related to hypothermia or a cold injury. 

VA is required to provide a claimant with a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 C.F.R. § 3.159(c)(4).

The Veteran is not competent to relate capillary and blood vessel damage as this is not a readily observable symptom, see Jandreau, 492 F.3d at 1377; there is also no competent medical evidence supporting such a disability.  The Veteran's statements attesting to current pain upon exposure to cold weather are competent as this is a readily observable symptom.  See id.  Arguably, therefore, the first prong of McLendon is satisfied.  Regarding the second and third prongs of McLendon, the Veteran's statements are the only supporting evidence.  The STRs do not show the occurrence of such an injury, and the January 1970 separation examination and Report of Medical History are absent of any potentially related notations.  Post-service medical records do not show treatment for a related condition, and there is no other lay evidence supporting a possible in-service incurrence or nexus.  In sum, the entirety of the evidence in support of a current disability, in-service incurrence, and a nexus between the two, consists of the Veteran's lay statements.  There is nothing of record to necessarily diminish the Veteran's credibility; however, the Board finds these statements, in and of themselves, to be of limited probative value in establishing the existence of an in-service injury and a nexus.  Such lay statements are insufficient to trigger VA's duty to assist by providing a medical examination.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81; see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The evidence shows a possible current disability exists in the form of pain residuals at exposure to cold weather; however, the evidence does not establish an in-service incurrence or a nexus.  Service connection for stage II hypothermia is not warranted.

III.  Eye Disability

The Veteran seeks service connection for an eye disability, to include eye scratches.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran contends that while stationed in Germany he sought treatment for his eyes and a doctor removed a piece of carbon from the right eye.  The doctor told him that his eyes were severely scratched and that some of the scratches were so severe that they would not heal.  The Veteran reported that, even today, he cannot drive at night because of light refraction.  The Veteran reported that his eyes were examined at the Sepulveda VA Medical Center in approximately 2004.

The Veteran's personnel records show that he was stationed in Germany.  A review of the Veteran's STRs shows no complaints, treatment for, or diagnoses related to eye scratches.  The October 1967 entrance examination and January 1970 separation examination are also unremarkable for notations relating to such a condition.  The service records also do not document removal of carbon from the right eye.

The evidence does not indicate the Veteran receives private treatment for any related current condition.  The Veteran did report that he is in receipt of SSA disability benefits; however, he indicated that these disability benefits related to his low back injury.  It is also noted that the records were requested, and a September 2013 response from the SSA indicated that all medical records had been destroyed.  

A review of the Veteran's VA treatment records shows a comprehensive eye examination was performed at the Sepulveda VA Medical Center in August 2007.  The evaluation showed mild vessel changes secondary to hypertension; a mild cataract; hyperopia/presbyopia; and CRA OS.  There was no finding of scratches on either eye.

The Veteran is not service-connected for hypertension; thus, service connection for mild vessel changes is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.  There is no competent evidence supporting a direct relation between this condition and active service.  Accordingly, service connection is not warranted on a direct basis, either.

Service connection for a cataract or CRA OS is not warranted because there is no competent evidence supporting a relation between either condition and active service.

Hyperopia and presbyopia are considered refractive errors.  See VA's Adjudication Manual, M21-1, III.iv.4.B.1.d.  Refractive errors are not considered "diseases or injuries" within the meaning of applicable legislation.  Further, the hyperopia and presbyopia do not appear to have been subject to a superimposed disease or injury during service to create any additional disability.  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303 (c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.  Service connection for these two conditions may not be established.  38 C.F.R. § 3.303(c).

There is no medical evidence showing scratches on either eye.  The Veteran's statements in this regard are not competent because this is not readily observable condition.  See Jandreau, 492 F.3d at 1377.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for eye scratches is denied.


ORDER

Service connection for a low back disability is denied.

Service connection for stage II hypothermia is denied.

Service connection for an eye disability, to include eye scratches, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


